Name: 2008/775/EC,Euratom: Council Decision of 2Ã October 2008 appointing a Bulgarian member of the European Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Europe;  EU institutions and European civil service
 Date Published: 2008-10-07

 7.10.2008 EN Official Journal of the European Union L 266/13 COUNCIL DECISION of 2 October 2008 appointing a Bulgarian member of the European Economic and Social Committee (2008/775/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to Decision 2007/3/EC, Euratom (1), Having regard to the proposal of the Bulgarian Government, Having regard to the opinion of the Commission, Whereas a members seat on the European Economic and Social Committee has become vacant following the resignation of Ms Andriana SUKOVA-TOSHEVA, HAS DECIDED AS FOLLOWS: Article 1 Ms Lena ROUSSENOVA, Chief Economist and Programme Director, Confederation of Employers and Industrialists in Bulgaria, is hereby appointed a member of the European Economic and Social Committee for the remainder of the current term of office, which runs until 20 September 2010. Article 2 This Decision shall take effect on the day of its adoption. Done at Luxembourg, 2 October 2008. For the Council The President X. BERTRAND (1) OJ L 1, 4.1.2007, p. 6.